DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed December 15, 2021 has been entered. 
Claims 4-5, 11, 13, and 18-19 have been canceled. 
Claims 21-26 have been added.
Claims 1-3, 6-10, 12, 14-17 and 20-26 are pending in this application. 

Terminal Disclaimer
The terminal disclaimer filed on December 15, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,892,858 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-3, 6-10, 12, 14-17 and 20-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Park et al. (U.S. Patent Application Publication No. 2019/0215872 A1) discloses: A method, comprising:
determining, by a transmitting device (user equipment 2020), repetition data comprising a retransmission limiting value representing a number of times that a communication message is to be retransmitted in a network; and
transmitting, by the transmitting device, the communication message in accordance with the repetition data (Paragraph [0024]: “Furthermore, this specification provides a user equipment (UE) performing early data transmission (EDT) in a random access procedure in a wireless communication system, which includes: a radio frequency (RF) module transmitting and receiving a radio signal; and a processor controlling the RF module, in which the processor is configured to receive, from a base station, a control message including first information indicating whether selection for a second transport size (TBS) smaller than a first TBS for message 3 is permitted and second information for the first TBS, wherein the first TBS is a maximum TBS for the message 3, transmit, to the base station, a request for the EDT by using message 1, receive, from the base station, message 2 including a UL grant for the message 3, determine a repetition number for the message 3 based on the control message and the UL grant, and transmit the message 3 to the base station by the repetition number.”
The Examiner finds the processor of user equipment 2020 configured to receive, from a base station, a UL grant for the message 3 and determine a repetition number for the message 3 based on the control message and the UL grant as disclosed in Park teaches the claimed “determining, by a transmitting device, repetition data comprising a retransmission limiting value representing a number of times that a communication message is to be retransmitted in a network”.
The Examiner further finds the transmitting the message 3 to the base station by the repetition number as disclosed in Park teaches the claimed “transmitting, by the transmitting device, the communication message in accordance with the repetition data.”).
However, the Examiner finds Park does not teach or suggest the claimed “wherein the transmitting comprises selecting an antenna panel for the transmitting of the communication message based on a previously established connection prior to the transmitting.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  

	Claims 2-3, 6-7, 9-10, 12, 14, 16-17 and 20-26 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112